DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  “a first securing mechanism” and “a second securing mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the flexible strand is a suture and wherein the first portion is a single tail of the suture and the second portion is a suture loop terminating in the single tail.” in lines 1-3. Claim 10 recites the limitation “wherein the first portion is a suture tail of the flexible 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 5312423) (hereinafter Rosenbluth) in view of Kogasaka (US 5797928).
Regarding claim 1, Rosenbluth discloses a suture passing instrument (laparoscopic ligation device (10)) (Fig. 1) comprising: 
a shaft (elongate outer tube (12)) (Fig. 1) having a cannulation (axial channel of elongated outer tube (12) through which needle (push rod (36)) is slidingly received) (Fig. 16) (col. 6 lines 3-6); a longitudinal axis (4-4 axis of elongate outer tube (12)) ( Fig. 1), a distal end (distal end (14)) (Fig, 1), and a proximal end (proximal end (16)) (Fig. 1) (col. 5 lines 35-58); 
a needle (36) (Fig. 6) passing through the cannulation of the shaft (12) (Fig. 6) (col. 6 lines 3-6); 
a first jaw (curved finger (28)) (Fig. 7) and a second jaw (elongate inner tube (23)) (Fig. 7), the first jaw fixedly mounted to the distal end of the shaft (col. 5 lines 50-64), the first jaw (28) having a first passage (tip (30)) (Figs. 1 and 7) for receiving the needle, and a distal opening (suture access aperture (32)) (Figs. 1 and 7) to allow the needle to pass therethrough (col. 5 lines 59-68 to col. 6 lines 1-2); the second jaw (23) being movable with respect to the first jaw (28) (col. 5 lines 50-58 and col. 7 lines 50-57) (Figs. 17 and 18), the second jaw having a second passage (channel through the elongate inner tube (23) for receiving the push rod (36)) (Fig. 6); and 
a handle assembly (handle member (20)) (Fig. 1) configured to move the needle from a first position (in which push rod (36) is retracted) (Fig. 6) to a second position (in which the push rod (36) is extended) (Fig. 13), and to move the second jaw (23) with respect to the first jaw (28) (col. 6 lines 3-17; col. 7 lines 30-35; col. 7 lines 50-573), 
wherein the first jaw (28) comprises a first securing mechanism (lateral suture retention grooves (34)) (Fig. 12) configured to secure a first portion of a flexible strand (col. 5 lines 50-64).

Rosenbluth fails to disclose wherein the second jaw comprises a second securing mechanism configured to secure a second portion of the flexible strand and to place the second portion of the flexible strand around tissue.
However, Kogasaka teaches a suture applying device (abstract) wherein the second jaw (ligature holder (270)) (Fig. 53A) comprises a second securing mechanism (helical grooves (273)) (see Figs. 53-70) on the outer circumferential section configured to secure a second portion of the flexible strand. 
[The examiner notes that the second securing mechanism is interpreted under 35 U.S.C. 112(f) as an opening or slot in the second jaw to accomplish the claimed function, and equivalents thereof. Kogasaka teaches a securing mechanism (273) comprising helical grooves on the outer surface that allows a suture or a strand of flexible material to extend therethrough. (col. 27 lines 58-67 and col. 27 lines 1-19).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second jaw (elongate inner tube (23)) of Rosenbluth to include Kogasaka’s helical grooves (second securing mechanism) on the outer circumferential section of the jaw in order to hold the suture loops in place prior to deployment (col. 27 lines 58-67 and col. 27 lines 1-19).
 [The examiner notes that “a flexible strand” is not positively claimed. Therefore, the claim only requires the first and second securing mechanisms to perform the claimed function and the scope of this limitation is fully encompassed by Rosenbluth in view of Kogasaka.]
Regarding claim 2, modified Rosenbluth discloses wherein the flexible strand is a suture and wherein the first portion is a single tail of the suture and the second portion is a suture loop terminating in the single tail.
 [The examiner notes that additional limitations directed to the “flexible strand” are considered to be fully encompassed by the flexible strand/suture of Rosenbluth in view of Kogasaka. Because claim 2 only includes additional limitations of the flexible strand, any prior art found to anticipate claim 1 would also anticipate claim 2.]
Regarding claim 3, modified Rosenbluth discloses all of the limitations disclosed in claim 1 including a handle assembly (handle member (20)) (col. 6 lines 3-17; col. 7 lines 30-35; col. 7 lines 50-57). However, Rosenbluth fails to disclose a handle assembly comprised of a handle and trigger mechanism, wherein the handle comprises a proximal member and a distal member, and wherein the trigger mechanism comprises a finger lever being pivotally connected to the distal member of the handle.
However, Kogasaka teaches wherein the handle assembly (proximal end of (225)) (Fig. 51B) comprises a handle (proximal portion of operation section (224)) and a trigger mechanism (distal portion of operation section (224)) (Fig. 51B), wherein the handle comprises a proximal member (handle (297)) and a distal member (distal circular member on operation section (224)) (Fig. 51B), and wherein the trigger mechanism comprises a finger lever (see Fig. 51B) being pivotally connected to the distal member of the handle (col. 23 lines 60-67 and col. 24 lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle assembly (handle member (20)) of modified Rosenbluth to include Kogasaka’s handle (297) and entire operation section (224) in order to manipulate and control the second jaw member (col. 23 lines 60-67 and col. 24 lines 1-6).
Regarding claim 6, Rosenbluth substantially discloses the invention as claimed above and further discloses wherein the tissue is soft tissue (blood vessel (80)) (Fig. 11) ( col. 7 lines 21-25).
Regarding claim 7, modified Rosenbluth discloses wherein the tissue is tendon or ligament. (The examiner notes that “the tissue” is not positively claimed. Therefore, the additional limitations directed to the “tissue” are considered to be fully encompassed by Rosenbluth in view of Kogasaka wherein the modified device is capable of being used around a tendon or ligament. Because claim 7 only includes additional limitations of the tissue, any prior art found to anticipate claim 1 would also anticipate claim 7.
Regarding claim 8, modified Rosenbluth discloses wherein the flexible strand is a braided suture comprising a plurality of high strength fibers. 
[The examiner notes that additional limitations directed to the “flexible strand” are considered to be fully encompassed by the flexible strand/suture of Rosenbluth in view of Kogasaka. Because claim 8 only includes additional limitations of the flexible strand, any prior art found to anticipate claim 1 would also anticipate claim 8.]

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 5312423) (hereinafter Rosenbluth) in view of Kogasaka (US 5797928), as applied to claim 1 above, and in further view of Skinlo et al. (US 9198655) (hereinafter Skinlo).
Regarding claim 4, modified Rosenbluth teaches all the limitations disclosed above in claim 1 including a needle (push rod (36)) with a hook (38), and notch (distal end of hook) (see Fig. 6 of Rosenbluth). However, modified Rosenbluth fails to disclose a needle with a sharp tip. 
Skinlo teaches wherein the needle (inner needle (80)) (Fig. 22) is provided with a sharp tip (105) (Fig. 22), a hook (suture slot (110)) (Fig. 22), and a notch (return (115)) (Fig. 22) (col. 9 lines 33-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle (push rod (36)) of Rosenbluth in view of Kogasaka to include the sharp distal tip of Skinlo in order to pierce through tissue (col. 6 lines 53-57).
Regarding claim 5, modified Rosenbluth teaches all the limitations disclosed above in claim 1 including a first and second jaw wherein the second jaw is movable with respect to the first jaw (see col. 5 lines 50-58 and col. 7 lines 50-57 of Rosenbluth). However, modified Rosenbluth fails to disclose the second jaw being a pivotably movable member.
Skinlo teaches a non pivotale second jaw (75) (Fig. 18), similar to Rosenbluth, or alternatively a pivotable second jaw (270) (Fig. 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the longitudinally reciprocating second jaw of Rosenbluth in view of Kogasaka the pivotable second jaw of Skinlo. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of moving between an open and closed position to capture tissue therebetween. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 5312423) (hereinafter Rosenbluth) in view of Kogasaka (US 5797928), as applied to claim 1 above, and in further view of Fenton et al. (US 8956372) (hereinafter Fenton).
Regarding claim 9, Rosenbluth discloses a method of suturing tissue with a suture passing instrument as recited in claim 1 (see suture passing instrument of Rosenbluth in view of Kogasaka with respect to claim 1) comprising: 
advancing the needle (push rod (36)) in a first direction (push rod (36) is extended) through the second passage (channel through the elongate inner tube (23) for receiving the push rod (36)) and through the first passage (tip (30)) (see Figs. 12-15) (col. 7 lines 26-35); 
capturing the first portion of the flexible strand with the needle (see Fig. 15) (col. 7 lines 35-43); and 

Modified Rosenbluth discloses all of the limitations disclosed in claim 1 including advancing the needle in the first and second direction in order to pass the first portion of the flexible strand through the second portion of the flexible strand. However, modified Rosenbluth fails to disclose passing the first portion of the flexible strand through tissue.
 Fenton also teaches advancing a needle (grasper (250)) in a second direction (grasper (250) is retracted) which is opposite the first direction to pass the first portion through the second portion and through the tissue (see Figs. 3e-3h) (col. 6 lines 26-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Rosenbluth to pass the needle through tissue which is taught by Fenton in order securely fixate the suturing construct to any shaped tissue (col. 6 lines 26-47). 
[The examiner notes that “the flexible strand” is not positively claimed. Therefore, the claim only requires the needle to perform the claimed function and the scope of this limitation is fully encompassed by Rosenbluth in view of Kogasaka and in further view of Fenton.]
Regarding claim 10, modified Rosenbluth discloses wherein the first portion is a suture tail and the second portion is a suture loop terminating in the suture tail.
[The examiner notes that additional limitations directed to the “flexible strand” are considered to be fully encompassed by the flexible strand/suture of Rosenbluth in view of Fenton. Because claim 10 only includes additional limitations of the flexible strand, any prior art found to anticipate claim 9 would also anticipate claim 10.]
Regarding claim 11, modified Rosenbluth discloses all of the limitations disclosed in claim 9 including advancing a needle in a second direction which is opposite the first direction to pass the first portion 
Fenton also teaches piercing the tissue with the first portion (see Fig. 3g); and pulling on the first portion to position the second portion around the tissue and forming a loop around the tissue (see Figs. 3e-3h) (col. 6 lines 37-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Rosenbluth to pierce the tissue with the first portion; and pull on the first portion to position the second portion around the tissue and form a loop around the tissue which is taught by Fenton in order securely fixate the suturing construct to any shaped tissue.
[The examiner notes that “the flexible strand” is not positively claimed. Therefore, the claim only requires the method step of piercing the tissue and forming a loop around the tissue. Therefore, the scope of this limitation is fully encompassed by Rosenbluth in view of Kogasaka and in further view of Fenton.] 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 5312423) (hereinafter Rosenbluth) in view of Kogasaka (US 5797928) in view of Fenton et al. (US 8956372) (hereinafter Fenton), as applied to claim 9 above, and in further view of Skinlo et al. (US 9198655) (hereinafter Skinlo).
Regarding claims 12, modified Rosenbluth fails to disclose wherein the tissue is tendon or ligament.
Skinlo teaches wherein the tissue to be sutured is a ligament (i.e. the fibrous capsule also known as the capsular ligament) (col. 5 lines 44-48 and lines 59-65).


Claims 13-18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Rosenbluth (US 5312423) in view of Fenton et al. (US 8956368) (hereinafter Fenton).
Regarding claim 13, Rosenbluth discloses a method of forming a luggage tag stitch on tissue (Figs. 11-22), comprising: 
securing a flexible end (free end (60) (Fig. 7) of a suturing construct (suture (56)) (Fig. 7) on a first jaw (finger (28)) (Fig. 7) of a suture passer (laparoscopic ligation device (10)) (Fig. 1), and securing a loop (58) (see Figs. 6 and 7)  of the suturing construct (56) on a second jaw (elongate inner tube (23)) (Fig. 7) of the suture passer (10) (Fig. 1) (col. 6 lines 34-50).
advancing, in a first direction (push rod (36) is extended) , a needle (push rod (36)) of the suture passer (10) to capture the flexible end (60) (Figs. 12-15) ((col. 7 lines 26-35)); 
advancing, in a second direction (push rod (36) is retracted), the needle  (push rod (36)) with the captured flexible end (60) to pass the flexible end (60) through the loop (58) (Figs. 16 and 17) (col. 7 lines 35-43) ;
pulling on the flexible end (60) to position the loop (82) around the tissue to form a luggage tag stitch (Figs. 19-22) (col. 7 lines 58-67 and col. 8 lines 1-12);.
However, Rosenbluth does not teach passing the flexible end through tissue.
Fenton teaches a method of forming a stitch on tissue (abstract) by advancing, in a second direction (proximal direction), the needle (grasper (250)) with the captured flexible end (101) to pass the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rosenbluth to pass the needle through tissue which is taught by Fenton in order to securely fixate the suturing construct to any shaped tissue (col. 6 lines 26-47);.
Regarding claim 14, Rosenbluth substantially discloses the invention as claimed and further discloses wherein the suturing construct (56) is a single strand with the loop (58) terminating in the flexible end (60) (Fig. 6) (see col. 6 lines 34-44 of Rosenbluth).
Regarding claim 15, Rosenbluth substantially discloses the invention as claimed and further discloses wherein the second direction (see Figs. 15 and 16 of Rosenbluth) is opposite the first direction (see Figs. 13 and 14 of Rosenbluth).
Regarding claim 16, Rosenbluth in view of Fenton discloses all of the limitations disclosed above in claim 13 including the suturing construct. However, modified Rosenbluth fails to disclose the suturing construct being formed of suture, silk, cotton, nylon, polypropylene, polyethylene, ultrahigh molecular weight polyethylene (UHMWPE), polyethylene terephthalate (PET), polyesters or copolymers, or combinations thereof.
However, Fenton teaches wherein the suturing construct (fastener (100)) (see Fig. 1) is formed of bioabsorbable polyesters or copolymers or combinations thereof (see col. 4 lines 35-51 of Fenton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified suturing construct of modified Rosenbluth to be formed of bioabsorbable polyesters or copolymers or combinations thereof (taught by Fenton) in order to be absorbed by the body over a period of time (see col. 4 lines 35-51 of Fenton).
Regarding claim 17, Rosenbluth in view of Fenton discloses all of the limitations disclosed above in claim 13 including the suturing construct comprised of a loop and a flexible end. However, modified Rosenbluth fails to disclose the loop being a flexible, uninterrupted, continuous loop having a fixed perimeter. 
However, Fenton discloses wherein the loop (102) is a flexible, uninterrupted, continuous loop having a fixed perimeter (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop of the suturing construct of modified Rosenbluth to be a flexible, uninterrupted, continuous loop having a fixed perimeter (taught by Fenton) in order to ensure that the capture needle can grasp and pull the distal end of the elongated fastener through the loop to form a knot (col. 2 lines 40-45 of Fenton).
Regarding claim 18, Rosenbluth substantially discloses the invention as claimed and further discloses wherein the tissue is soft tissue (blood vessel (80)) (Fig. 11) (see col. 7 lines 21-25 of Rosenbluth).

Response to Arguments
Applicant's arguments filed 01/07/2021 for Claims 1-3 and 6-8 are rejected under 35 USC §103 as being unpatentable over Rosenbluth (US 5,312,423) in view of Kogasaka (US 5,797,928) have been fully considered but they are not persuasive.
 First, the Applicant has argued that Rosenbluth is silent about push rod 36 being a needle or similar to a needle.
The Examiner disagrees. The Applicant previously noted, “the term “needle” is also defined in the dictionary as “a very fine slender piece of metal with a point at one end and a hole or eye for thread at the other, used in sewing,” or “the pointed hollow end of a hypodermic syringe” or “any of various devices for carrying thread and making stitches (as in crocheting or knitting)” or “a slender hollow (see, e.g., Meriam-Webster Dictionary, 2d Ed)” (see page 6 of Applicant Arguments/Remarks). The push rod disclosed in Rosenbluth is a device that carries suture from the first jaw to the inner lumen of the second jaw (see Figs. 13-16 of Rosenbluth) and makes a stitch “a single loop of thread or yarn around an implement (such as a knitting needle or crochet hook) (see, e.g., Meriam-Webster Dictionary.com)” around the blood vessel (col. 7 lines 45-49). 
The Office submits that the push rod of Rosenbluth meets the structural limitations of the claim, and the device is capable of carrying a suture and making a stitch. Third. Regardless of how the structural limitations of the prior art are named, if they are capable of performing the functional tasks disclosed by the present application, then the prior art structure is valid as reference.  While Rosenbluth does not call the features of the device the same names as the applicant, the claimed structural limitations are satisfied. Simply changing the name of a structural element does not patentability distinguish the device from prior art.  
Second, Applicant argues that Kogasaka fails to teach any of the limitaitons of claims 1-3 and 6-8. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, Applicant argues that one skilled in the art would have absolutely no motivation to modify Rosenbluth to include any additional structures such as the helical grooves of Kogasaka.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. modifying Rosenbluth to include the helical grooves of Kogasaka is a relevant advantage because without the grooves, the device of Rosenbluth would not have a second securing mechanism on the second (upper) jaw. The helical grooves of Kogasaka would hold the suture loops in place i.e. securing a portion of the flexible strand.
Fourth, Applicant argues that Kogasaka clearly teaches against Rosenbluth (see citation of page 9 of Applicant Arguments/Remarks). 
The Examiner disagrees. While Kogasaka acknowledges some disadvantages of the device of Rosenbluth, Kogasaka is used as a teaching reference in combination with Rosenbluth in order to improve the device of Rosenbluth. Thus, one of ordinary skill in the art would look to the teachings of Kogasaka for the purposes of overcoming disadvantages of Rosenbluth. It is further noted that Rosenbluth is used as the primary reference and is modified in light of the teachings of Kogasaka, not the other way around. Therefore, Kogasaka is not being modified with disadvantageous parts of Rosenbluth which may teach away from the invention. Instead, Rosenbluth is modified with the improved parts of Kogasaka. Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Fifth, Applicant argues that providing a second securing mechanism in the ligating device of Rosenbluth (,i.e., the helical grooves of Kogasaka) would require the elimination of the inner tube 23 of Rosenbluth (necessary to house the push rod 36) and, thus, would require a substantial reconstruction and redesign of the elements of Rosenbluth.
The Examiner disagrees. The modified of the inner tube (23) of Rosenbluth would include the helical grooves of Kogasaka on the outer circumferential surface of the tube 23 (see Figs. 55A, 57A, and 
Sixth, With respect to the rejection of dependent claim 2, Applicants do not understand the Examiner's assertion that "the additional limitations directed to the 'flexible strand' are considered to be fully encompassed by the flexible strand/suture of Rosenbluth in view of Kogasaka".
Claim 1 recites the following: “wherein the first jaw comprises a first securing mechanism configured to secure a first portion of a flexible strand, and wherein the second jaw comprises a second securing mechanism configured to secure a second portion of the flexible strand and to place the second portion of the flexible strand around tissue”.
In claim 1, the first securing mechanism and the second securing mechanism are positively recited. The first securing mechanism and the second securing mechanism are the invention. It is intended to be used for securing a flexible strand. But the flexible strand is not actually positively recited. Claim 2 is directed to details about the flexible strand , which was never positively recited as an element of the claimed invention. As such the limitations of claim 2 does not hold any patentable weight. Applicant's arguments filed 01/07/2021 for Claims 9-11 are rejected under 3 5 USC § 103 as being unpatentable over Rosenbluth and Kogasaka in view of Fenton (US 8,956,372) and Claim 12 rejected under 35 USC §103 as being unpatentable over Rosenbluth and Kogasaka in view of Fenton and further in view of Skinlo have been fully considered but they are not persuasive.
 Applicant argues that Skinlo fail to address the deficiencies of Rosenbluth and Kogasaka. 
In response to applicants’ arguments, no additional arguments were provided with respect to the addition of the Skinlo reference. As such the response above stand to address this argument.
Applicant's arguments filed 01/07/2021 for claims 13-18 are rejected under 35 USC §103 as being unpatentable over Rosenbluth in view of Fenton have been fully considered but they are not persuasive.
First, Applicant argues that Fenton fails to disclose or suggest any of the limitations of independent claim 13.
In response to applicant’s argument that Fenton fails to disclose the limitations of independent claim 13, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, Applicant argues that one skilled in the art would have no motivation to modify Rosenbluth with Fenton and that the modification of having a needle or passing suture through tissue could not provide any benefit to the Rosenbluth construct which already provides the intended use and benefit. 
it would be beneficial to pass a suture through a blood vessel duct and/or other tissue in order to secure and close of the tissue which is essential in tissue repair. Fenton teaches using a suture formed of bioabsorbable polyesters and copolymers (see col. 4 lines 35-51 of Fenton). The use of this type of suture is advantageous to further aid in tissue growth during the healing process after the needle pierces through the tissue in order to be retracted to form a stitch through and around the tissue. (see col. 6 lines 37-47 of Fenton).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                


/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771